Citation Nr: 1758478	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-44 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 







INTRODUCTION

The Veteran had active duty service from April 1969 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Philadelphia, Pennsylvania. 

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a heart condition.   He asserts that he was exposed to herbicides during basic training in Cape May.  Alternatively, he asserts that his heart condition is related to a service-connected seizure disorder.  

The Veteran testified that he was exercising outside and had his face shoved into the ground while doing push-ups.  The Veteran stated that the grass was being sprayed with defoliant at the time.  He testified that he was covered in an oily substance after being in the grass, which he believed to be dioxin. 

In adjudicating the Veteran's claim, the RO has focused on whether the Veteran was exposed to tactical herbicides such as Agent Orange.  The RO has not considered the use of herbicides or herbicide agents in general.  The Board finds the Veteran competent and credible to report that he observed herbicides being sprayed on the grass. 

Private treatment records reflect that the Veteran has been diagnosed with aortic stenosis.

Given the foregoing, additional development is warranted.  The RO/ AMC should contact the Coast Guard to ascertain whether Agent Orange was sprayed.  The Veteran should also be afforded a VA examination to determine whether his current heart disorder is related to herbicide agent exposure in service or to his service-connected seizure disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the U.S. Joint Services Records Research Center (JSRRC) to investigate whether herbicide agents were used at the U.S. Coast Guard Naval Training Station between April 1969 and November 1969.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.  

2.  Schedule the Veteran for a VA examination.  The examiner should review the claims file.  

The AMC/RO should advise the examiner as to whether Agent Orange exposure is verified.  The examiner should address the following questions:

a.  The examiner should list all current heart disorder diagnoses.  The examiner should state whether ischemic heart disease is present.    

b.  The examiner should provide an opinion as to whether a current heart condition is at least as likely as not related to the Veteran's exposure to herbicide agents, such as those used to kill weeds.  The Veteran's testimony of such exposure is considered competent and credible.  

c.  Provide an opinion as to whether a current heart condition is at least as likely as not proximately caused by his service-connected seizure disorder.

d.  Provide an opinion as to whether a current heart condition is at least as likely as not aggravated (worsened) by the service-connected seizure disorder.

The examiner should provide a complete rationale for the opinions, with references to the record.  If an opinion cannot be expressed without resort to speculation, the examiner should explain why this is the case.

3.  Then, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




